     Case: 1:19-cv-04691 Document #: 19 Filed: 09/12/19 Page 1 of 1 PageID #:62

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Olamide Soyinka
                                       Plaintiff,
v.                                                       Case No.: 1:19−cv−04691
                                                         Honorable Edmond E. Chang
Franklin Collection Service, Inc.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 12, 2019:


       MINUTE entry before the Honorable Edmond E. Chang: Defendant's unopposed
motion [14] to stay discovery during the pendency of the dismissal motion is granted. On
the motion [12] to dismiss, Plaintiff's response is due by 10/03/2019. Defendant's reply is
due by 10/17/2019. The status hearing of 09/13/2019 is reset to 12/23/2019 at 9:30
AM.Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
